Order, denying plaintiff’s motion to strike out the five separate defenses pleaded in the answer of defendants Florence M. Kimball (formerly known as Florence M. Griffin), individually and as administratrix, etc., Howard R. Griffin, an infant, by Mary A. Ferlazzo, his guardian ad litem, and Mary A. Ferlazzo, and the sixth separate defense pleaded in the answer of defendant Henry Albert Griffin, modified by providing that the motion be granted as to paragraph tenth contained in the fourth defense, and as to the fifth defense in the answer of the defendants Florence M. Kimball and others; and by providing that the sixth defense contained in the answer of defendant Henry Albert Griffin be permitted to stand as a partial defense. As thus modified, the order is affirmed, with ten dollars costs and disbursements to the appellant. No opinion. Carswell, Adel, Taylor and Close, JJ., concur; Lazansky, P. J., concurs in the modification except as to striking out the fifth defense in the answer of the respondents Kimball and others, and as to that defense dissents and with respect thereto votes to affirm the order appealed from, being of opinion that said defense is valid. [166 Misc. 679. See post, p. 1003.]